DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Publication No. U.S. 2011/0193648 A1) in view of Colombo (Publication No. U.S. 2012/0280726 A1) and further in view of Grootjans WO 2013/007787 A1) and Xing (Publication No. U.S. 2010/0033153 A1).
Regarding claim 1, Zhao shows in Figs. 1 and 4A-B a circuit comprising; Regarding claim 1, Zhao shows in Figs. 1 and 4A-B a circuit comprising: a controller (110) configured to generate a PWM (pulse width modulated) clock signal (118, i.e., f_pwm); and a light source (104, i.e., pwm-driven component), the light source (104) configured to receive the output signal, and transmit light pulses (via pwm driven component) during an integration time period of a quad time period (P, i.e., PWM period or cycle) of a frame (window cycle (421)), each frame (421) of successive frames including quad time periods (P (218)) equal to a positive integer multiple of a 
Regarding claim 2, Grootjans further discloses a switch (M2) coupled in parallel to a light source (LEDs, 106), the switch (M2) configured to be activated by an enable signal during the integration time period.
Regarding claim 4, Zhao discloses wherein the output signal is at least one of a voltage signal and a current signal (current driven PWM output from driver (112), see Fig. 1).
Regarding claim 5, Zhao shows in Fig. 4B wherein a time integral of the output signal during the integration time period is constant during the plurality of quad time periods (PWM cycles (218) from window (421)).

Regarding claim 7, Grootjans further shows in Fig. 2, wherein the DC/DC converter is further configured to generate the output signal (VI) with a feedback ripple (residual supply ripple voltage supplied to comparator (116)) having a ripple, feedback ripple time period, wherein the time period of each quad time period of the plurality of quad time periods (350a-d) is a positive integer (1) multiple of the ripple time period.
Regarding claim 8, Grootjans further discloses further comprising a sensor (sensor array) coupled to the controller, the sensor having a plurality of pixels (page 14, lines 7-14).
Regarding claim 11, Grootjans further discloses wherein during the reset time (the start of the new determination cycle of the TOF camera, page 20, lines 4-10), each pixel of the plurality of pixels is reset.
Regarding claim 12, Grootjans further discloses wherein during the integration time, the light source (106) transmits light pulses (see Fig.2), and the photodiode in each pixel receives the reflected light pulses (page 18, lines 22-30).

4. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Publication No. U.S. 2011/0193648 A1), Colombo (Publication No. U.S. 2012/0280726 A1), Grootjans (WO 2013/007787 A1) and Xing (Publication No. U.S.  as applied to claim 8 above and further in view of Bamji (Publication No. U.S. 2003/0076484 A1).
Regarding claim 9, the modified device of Zhao, Colombo, Grootjans and Xing discloses in Grootjans wherein each pixel of the plurality of pixels are configured to receive reflected light pulses (page 18, lines 22-30), and configured to generate a current signal, the light pulses (203) are scattered by one or more objects. The modified device of Zhao, Colombo, Grootjans and Xing does not disclose wherein the plurality of pixels comprises a photodiode and a coupling capacitor coupled to the photodiode, the coupling capacitor configured receive the current signal and generate a demodulated signal in response to the received current. Bamji shows in Fig. 6C wherein the plurality of pixels comprises a photodiode (D1) and a coupling capacitor (Co) coupled to the photodiode (D1), and configured to generate a demodulated signal in response to the current signal received from the photodiode. It would have been obvious to one of ordinary skill in the art to provide a photodiode and coupling capacitor such as disclosed in Bamji to the modified device of Zhao, Colombo, Grootjans and Xing for the purpose of extracting the light information from the light reflected from the object.
5. 	Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Publication No. U.S. 2011/0193648 A1), Colombo (Publication No. U.S. 2012/0280726 A1), Grootjans (WO 2013/007787 A1) and Xing (Publication No. U.S. 2010/0033153 A1) as applied to claim 8 above and further in view of Hinderling (Publication No. U.S. 2006/0119833 A1). 
Regarding claim 10, the modified device of Zhao, Colombo, Grootjans and Xing discloses the claimed invention as stated above. The modified device of Zhao, 
.
6. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Publication No. U.S. 2011/0193648 A1), Colombo (Publication No. U.S. 2012/0280726 A1), Grootjans WO 2013/007787 A1), Xing (Publication No. U.S. 2010/0033153 A1) and Hinderling (Publication No. U.S. 2006/0119833 A1) as applied to claim 10 above and further in view of Buettgen (Publication No. U.S. 2011 /0299059 A1).
Regarding claim 13, the modified device of Zhao, Colombo, Grootjans, Xing, and Hinderling discloses wherein during the readout time, the light source (106) is disabled. The modified device of Zhao, Colombo, Grootjans, Xing and Hinderling does not disclose wherein a mixer receives a demodulated signal from each pixel of the plurality of pixels. Buettgen discloses wherein a mixer receives a demodulated signal from each 
7.	Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Colombo (Publication No. U.S. 2012/0280726 A1) over Grootjans (WO 2013/007787 A1) in view of Xing (Publication No. U.S. 2010/0033153 A1).
Regarding claim 15, Colombo shows in Fig. 1 method comprising generating, by a DC/DC converter (1), an output signal in response to the PWM clock signal (elk). Colombo does not disclose generating an output signal having a light source coupled to the DC/DC converter, or wherein a quad time period of a frame of successive frames has a reset time period, the integration time period, a readout time period, and a dead time period; wherein the DC/DC converter includes a first inductor directly coupled to a capacitor and a second inductor directly coupled to the capacitor. Grootjans shows in Fig. 1 a DC/DC converter which generates an output signal having a light source coupled to the DC/DC converter. In addition, Grootjans discloses wherein a quad time period of a frame of successive frames has a reset time period, the integration time period (220, i.e., illumination period), a readout time period (203), and a dead time period (page 17, lines 1-15, also, see Fig 2). It would have been obvious to one of ordinary skill in the art to provide a light source and DC/DC converter arrangement and quadtime generating circuitry such as disclosed Grootjans to the DC/DC converter of Colombo for the purpose of supplying the appropriate current and/or voltage levels in 
Regarding claims 18, Grootjans further shows in Fig. 2, wherein the DC/DC converter is further configured to generate the output signal (VI) with a feedback ripple (residual supply ripple voltage supplied to comparator (116)) having a ripple, feedback ripple time period, wherein the time period of each quad time period of the plurality of quad time periods (350a-d) is a positive integer (1) multiple of the ripple time period.
8. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Colombo (Publication No. U.S. 2012/0280726 A1), Grootjans (WO 2013/007787 A1) and Xing (Publication No. U.S. 2010/0033153 A1) as applied to claim 15 above and further in view of Hinderling (Publication No. U.S. 2006/0119833 A1).
Regarding claim 19, the modified device of Colombo, Grootjans and Xing discloses the claimed invention as stated above. The modified device of  Colombo, Grootjans and Xing does not disclose a method further comprising: receiving, by one or .
9.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo (Publication No. U.S. 2012/0280726 A1), Grootjans (WO 2013/007787 A1) and Xing (Publication No. U.S. 2010/0033153 A1) as applied to claim 15, and further in view of Zhao (Publication No. U.S. 2011/0193648 A1).

Regarding claim 17, the modified device of Columbo, Grootjans and Xing discloses the claimed invention as stated above. The modified device of Columbo, Grootjans and Xing does not explicitly disclose wherein a time difference between a positive edge of each quad time period PWM cycles from window and a positive edge of the PWM clock signal is constant. Zhao shows in Fig. 4, wherein a time difference between a positive edge of each quad time period (PWM cycles (218) from window (421)) and a positive edge of the PWM clock signal is constant. It would have been obvious to one of ordinary skill in the art to provide a constant time signal such as disclosed in Zhao to the modified device of Columbo, Grootjans and Xing for the purpose of maintaining proper timing of signal output.

Allowable Subject Matter
10.	Claim 20 is allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 20, the prior art fails to disclose or make obvious a TOF (time-of-flight) system comprising, in addition to the other recited features of the claim, “a controller configured to generate a PWM (pulse width modulated) clock signal; and a DC/DC converter configured to receive the PWM clock signal and generate an output signal.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
12.	Applicant’s arguments, see pages 7-9, filed 11/06/2020 with respect to the rejection of claims 1-2, 4-8, 11-12, and 15-18  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xing (Publication No. U.S. 2010/0033153 A1).
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KEVIN WYATT/           Examiner, Art Unit 2878  




/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878